Name: Commission Regulation (EEC) No 2065/90 of 19 July 1990 providing for the grant of compensation to producers'organizations in respect of tuna delivered to the canning industry during the period 1 July to 30 September 1989
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 188/20 20 . 7. 90Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2065/90 of 19 July 1990 providing for the grant of compensation to producers' organizations in respect of tuna delivered to the canning industry during the period 1 July to 30 September 1989 higher than 110 % of the quantities sold and delivered during the same quarter of the fishing years 1984 to 1986 ; whereas these quantities exceed the limits set in the third indent of Article 17a (4) of Regulation (EEC) No 3796/81 , the total quantities of these products should therefore be limited to those eligible for compensation and the quantities granted to each producers' organization concerned should be determined in accordance with their respective output during the same quarter of the 1984 to 1986 fishing years ; Whereas, in accordance with Commission Regulation (EEC) No 2381 /89 of 2 August 1989 laying down detailed rules for granting compensation for tuna for the canning industry (4), the granting of compensation for the products in question should be decided for the period from 1 July to 30 September 1989 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3796/81 of 29 December 1981 on the common organization of the market in fishery products ('), as amended by Regulation (EEC) No 1495/89 (2), and in particular Article 17a ( 10) thereof, Whereas the compensation referred to in Article 17a of Regulation (EEC) No 3796/81 is granted, under certain conditions, to Community tuna producers' organizations in respect of quantities of tuna delivered to the canning industry, during the calendar quarter for which prices were recorded, where the average quarterly price recorded on the Community market and the free-at-frontier price are both lower than 93 % of the Community producer price for the product in question ; Whereas examination of the situation on the Community market has shown that for some species and presentations of the product in question, for the period 1 July to 30 September 1989 , both the average quarterly market price and the free-at-frontier price referred to in Article 17a of Regulation (EEC) No 3796/81 were lower than 93 % of the Community producer price in force as laid down in Council Regulation (EEC) No 3862/88 of 9 December 1988 fixing the Community producer price for tuna intended for the industrial manufacture of products falling within CN code 1604 (3); Whereas the quantities eligible for compensation, within the meaning of Article 17a (2) of Regulation (EEC) No 3796/81 , may not under any circumstances exceed, for the quarter concerned, the limits laid down in paragraph 4 of that Article ; Whereas, in the case of albacore weighing more than 10 kilograms and skipjack, none of these limits is exceeded and, consequently, there is no need to determine the maximum quantities in respect of which the allowance may be granted ; Whereas, on the other hand, during the quarter concerned the quantities of albacore weighing not more than 10 kilograms, sold and delivered to canning indus ­ tries established in Community customs territory were HAS ADOPTED THIS REGULATION : Article 1 The compensation referred to in Article 17a of Regulation (EEC) No 3796/81 shall be granted for the period 1 July to 30 September 1989, in respect of the products listed and within the limits set out below : (ECU/tonne) Products Maximum amount of allowance within the meaning of the first and second indents of Article 17a (3) of Regulation (EEC) No 3796/81 Albacore tuna, whole, weighing more than 10 kilograms 137 Albacore tuna, whole, weighing not more than 10 kilograms 127 Skipjack or stripe-bellied tuna, whole 89 ( ¢) OJ No L 379, 31 . 12. 1981 , p. 1 . 0 OJ No L 148 , 1 . 6 . 1989, p. 1 . 3 OJ No L 345, 14 . 12. 1988 , p. 6 . O OJ No L 225, 3 . 8 . 1989, p. 33 . 20 . 7. 90 Official Journal of the European Communities No L 188/21 Article 2 1 . The total quantities of albacore weighing not more than 10 kilograms that may be eligible for the allowance are hereby limited to 3 313 tonnes. 2 . These quantities shall be allocated among the producers' organizations concerned in accordance with the Annex hereto. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 19 July 1990. For the Commission Manuel MARlN Vice-President No L 188 /22 Official Journal of the European Communities 20 . 7. 90 ANNEX Allocation among the producers' organizations of albacore weighing not more than 10 kilograms that may be eligible for compensation and calculation of the maximum amount thereof in accor ­ dance with Article 17a (6) of Regulation (EEC) No 3796/81 (tonnes) Quantities that may be eligible for the allowance Total quantitiesProducers' organization 100 %Article 17a (6), " first indent 95% Article 17a (6), second indent 90 % Article 17a (6), third indent OrganizaciÃ ³n de Productores Asociados de Grandes Congeladores (Opagac) 1 711 74  1 785 OrganizaciÃ ³n de Productores de TÃ ºnidos Congelados (Optuc) 744 74 283 1 101 Organisation de Producteurs de thon congelÃ © (Orthongel) 427  _ 427 Total quantities ( tonnes) 2 882 148 283 3 313